It is found by the judge before whom this action was tried, that the mortgage executed by Mrs. Cary was passed over by Cary 
Longshore to Shurter  Seaman as collateral security for $1,500 of the installment of $2,000, which Cary  Longshore were to pay to Shurter  Seaman, on account of the purchase money of the land contracted to be sold by them to Cary  Longshore. If there is any evidence to support this finding it must stand, and the consequence is that Shurter  Seaman could convey no title to the mortgage which was not defeasible by the payment or extinguishment of their claim against Cary  Longshore, for which they held the mortgage as security. They had no right to assign the mortgage, but only to enforce it for the collection of their claim, and an assignment of the security, without a transfer of the principal debt, was inoperative. The rescission of the contract for the sale of the lands by Shurter  Seaman to Cary 
Longshore extinguished the indebtedness for which Shurter 
Seaman held the mortgage as security, and deprived the mortgage of any force or effect, as it had been given by Mrs. Cary without any consideration, except to secure to Shurter  Seaman the payment of her husband's indebtedness jointly with Longshore, on the contract for the purchase of the land. This indebtedness being canceled, the mortgage was not supported by any consideration. It is contended, however, on the part of the appellant, that the mortgage was not given as security for, but in payment of, the sum due on the land contract, *Page 529 
and became the absolute property of Shurter  Seaman, and that the finding that it was given as collateral security is unsupported by any evidence, or contrary to the evidence. The substance of the testimony is, that Mrs. Cary was the owner of the land mortgaged. That she received no consideration for the mortgage, but executed it on her husband's statement to her that he wanted it for collateral security to secure Shurter  Seaman, and that they would not assign it. Cary, the husband, testified that he paid Shurter  Seaman $500, and gave them the mortgage for $1,500 to make up the $2,000, and that he thought he told them what he told his wife. That Shurter agreed to hold the bond and mortgage. He further testified that Shurter  Seaman were to hold the mortgage until the $1,500 were paid. Shurter testified that the mortgage was given in payment on the property, but he admitted that he never told Cary of the mortgage being assigned, and that when the contract of sale was rescinded he promised to give back the mortgage. On this testimony we cannot say that the finding that the mortgage was given as collateral security for Cary  Longshore's indebtedness was wholly unsupported by evidence.
The judgment should be affirmed.
All concur.
Judgment affirmed. *Page 530